 



Exhibit 10.2
EXELON CORPORATION
AMENDED AND RESTATED
B Y L A W S
ARTICLE I.
Offices and Fiscal Year
     Section 1.01 Registered Office. The registered office of the corporation in
the Commonwealth of Pennsylvania shall be at 2301 Market Street, Philadelphia,
Pennsylvania 19103.
     Section 1.02 Other Offices. The corporation may also have offices at such
other places within or without the Commonwealth of Pennsylvania as the board of
directors may from time to time appoint or as may be necessary, advisable or
appropriate for the business of the corporation.
     Section 1.03 Fiscal Year. The fiscal year of the corporation shall begin on
the first day of January in each year.
ARTICLE II.
Notice — Waivers — Meetings Generally
     Section 2.01 Manner of Giving Notice.
     (a) General Rule. Whenever written notice is required to be given to any
person under the provisions of the Business Corporation Law or by the articles
or these bylaws, it may be given to the person either personally or by sending a
copy thereof by first class or express mail, postage prepaid, or by telegram
(with messenger services specified), telex or TWX (with answerback received) or
courier service, charges prepaid, or by facsimile transmission, to the address
(or to the telex, TWX or facsimile transmission telephone number) of the person
appearing on the books of the corporation, or as otherwise permitted by
applicable law, or, in the case of directors, supplied by the director to the
corporation for the purpose of notice. If the notice is sent by mail, telegraph
or courier service, it shall be deemed to have been given to the person entitled
thereto when deposited in the United States mail or with a telegraph office or
courier service for delivery to that person or, in the case of telex or TWX,
when dispatched or, in the case of facsimile transmission, when received.
Notwithstanding the foregoing, written notice of any meeting of shareholders may
be sent by any class of mail, postage prepaid, so long as such notice is sent at
least 20 calendar days prior to the date of the meeting. A notice of meeting
shall specify the place, day and hour of the meeting and any other information
required by any other provision of the Business Corporation Law, the articles or
these bylaws.
     (b) Adjourned Shareholder Meetings. When a meeting of shareholders is
adjourned, it shall not be necessary to give any notice of the adjourned meeting
or of

 



--------------------------------------------------------------------------------



 



the business to be transacted at an adjourned meeting, other than by
announcement at the meeting at which the adjournment is taken, unless the board
fixes a new record date for the adjourned meeting or the Business Corporation
Law requires notice of the business to be transacted and such notice has not
previously been given.
     Section 2.02 Notice of Meetings of the Board of Directors.
     Notice of a regular meeting of the board of directors need not be given.
Notice of every special meeting of the board of directors shall be given to each
director by telephone or in writing at least 24 hours (in the case of notice by
telephone, telex, TWX, facsimile or other electronic transmission) or 48 hours
(in the case of notice by telegraph, courier service or express mail) or five
days (in the case of notice by first class mail) before the time at which the
meeting is to be held. Every such notice shall state the time and place of the
meeting. Neither the business to be transacted at, nor the purpose of, any
regular or special meeting of the board need be specified in a notice of the
meeting.
     Section 2.03 Notice of Meetings of Shareholders.
     (a) General Rule. Written notice of every meeting of the shareholders shall
be given by, or at the direction of, the secretary or other authorized person to
each shareholder of record entitled to vote at the meeting not less than five
nor more than 90 calendar days prior to the date of the meeting. If the
secretary neglects or refuses to give notice of a meeting, the person or persons
calling the meeting may do so. In the case of a special meeting of shareholders,
the notice shall specify the general nature of the business to be transacted.
     (b) Notice of Action by Shareholders on Bylaws. In the case of a meeting of
shareholders that has as one of its purposes adoption, amendment or repeal of
these bylaws, written notice shall be given to each shareholder that the
purpose, or one of the purposes, of the meeting is to consider the adoption,
amendment or repeal of the bylaws. There shall be included in, or enclosed with,
the notice a copy of the proposed amendment or a summary of the changes to be
effected thereby.
     Section 2.04 Waiver of Notice.
     (a) Written Waiver. Whenever any written notice is required to be given
under the provisions of the Business Corporation Law, the articles or these
bylaws, a waiver thereof in writing, signed by the person or persons entitled to
the notice, whether before or after the time stated therein, shall be deemed
equivalent to the giving of the notice. Neither the business to be transacted
at, nor the purpose of, a meeting need be specified in the waiver of notice of
the meeting.
     (b) Waiver by Attendance. Attendance of a person at any meeting shall
constitute a waiver of notice of the meeting except where a person attends a
meeting

2



--------------------------------------------------------------------------------



 



for the express purpose of objecting, at the beginning of the meeting, to the
transaction of any business because the meeting was not lawfully called or
convened.
     Section 2.05 Modification of Proposal Contained in Notice. Whenever the
language of a proposed resolution is included in a written notice of a meeting
required to be given under the provisions of the Business Corporation Law or the
articles or these bylaws, the meeting considering the resolution may without
further notice adopt it with such clarifying or other amendments as do not
enlarge its original purpose.
     Section 2.06 Exception to Requirement of Notice.
     (a) General Rule. Whenever any notice or communication is required to be
given to any person under the provisions of the Business Corporation Law or by
the articles or these bylaws or by the terms of any agreement or other
instrument or as a condition precedent to taking any corporate action and
communication with that person is then unlawful, the giving of the notice or
communication to that person shall not be required.
     (b) Shareholders Without Forwarding Addresses. Notice or other
communications need not be sent to any shareholder with whom the corporation has
been unable to communicate for more than 24 consecutive months because
communications to the shareholder are returned unclaimed or the shareholder has
otherwise failed to provide the corporation with a current address. Whenever the
shareholder provides the corporation with a current address, the corporation
shall recommence sending notices and other communications to the shareholder in
the manner provided by these bylaws.
     Section 2.07 Use of Conference Telephone and Similar Equipment. Any
director may participate in any meeting of the board of directors or a committee
thereof, and the board of directors may provide by resolution with respect to a
specific meeting of shareholders or with respect to a class of meetings of
shareholders that one or more persons may participate in a meeting of the
shareholders of the corporation, by means of conference telephone, video
conference or similar communications equipment by means of which all persons
participating in the meeting can hear each other. Participation in a meeting
pursuant to this Section shall constitute presence in person at the meeting.
ARTICLE III.
Shareholders
     Section 3.01 Place of Meeting. Meetings of the shareholders of the
corporation may be held at such place within or without the Commonwealth of
Pennsylvania as may be designated by the Board of Directors, or in the absence
of a designation by the Board of Directors, by the chairman of the board or the
president and stated in the notice of a meeting.

3



--------------------------------------------------------------------------------



 



     Section 3.02 Annual Meeting. The annual meeting of the shareholders for the
election of directors and the transaction of other business, if any, shall be
held on such date and time as may be fixed by the board and stated in the notice
of meetings (or, if the board fails to designate a date and time, at 10:30 a.m.
on the fourth Wednesday in April of each year or, if such Wednesday is a legal
holiday in the Commonwealth of Pennsylvania or in such other jurisdiction where
such meeting may be held, the next succeeding business day). Failure to hold
such meeting at the designated time or on the designated date or to elect some
or all of the members of the board at such meeting or any adjournment thereof
shall not affect otherwise valid corporate acts or work a forfeiture or
dissolution of the corporation. If the annual meeting shall not have been called
and held within six months after the designated time, any shareholder may call
the meeting at any time thereafter.
     Section 3.03 Special Meetings. Special meetings of the shareholders may be
called at any time by resolution of the board of directors, which may fix the
date, time and place of the meeting, and shall be called as provided in the
terms of the Preferred Stock. If the board does not fix the date, time or place
of the meeting, it shall be the duty of the secretary to do so. A date fixed by
the secretary shall not be more than 60 calendar days after the date of the
action calling the special meeting.
     Section 3.04 Quorum and Adjournment.
     (a) General Rule. A meeting of the shareholders of the corporation duly
called shall not be organized for the transaction of business unless a quorum is
present. Except as otherwise provided in the terms of the Preferred Stock, the
presence of shareholders entitled to cast at least a majority of the votes that
all shareholders are entitled to cast on a particular matter to be acted upon at
the meeting shall constitute a quorum for the purposes of consideration and
action on the matter. Shares of the corporation owned, directly or indirectly,
by it shall not be counted in determining the total number of outstanding shares
for quorum purposes at any given time.
     (b) Withdrawal of a Quorum. The shareholders present at a duly organized
meeting can continue to do business until adjournment notwithstanding the
withdrawal of enough shareholders to leave less than a quorum.
     (c) Adjournments Generally. Any regular or special meeting of the
shareholders, including one at which directors are to be elected and one which
cannot be organized because a quorum has not attended, may be adjourned, except
as otherwise provided by the Business Corporation Law, for such period and to
such place as the shareholders present and entitled to vote shall direct.
     (d) Electing Directors at Adjourned Meeting. Those shareholders entitled to
vote who attend a meeting called for the election of directors that has been
previously adjourned for lack of a quorum, although less than a quorum as fixed
in this Section of

4



--------------------------------------------------------------------------------



 



these bylaws, shall nevertheless constitute a quorum for the purpose of electing
directors.
     (e) Other Action in Absence of Quorum. Those shareholders entitled to vote
who attend a meeting of shareholders that has been previously adjourned for one
or more periods aggregating at least 15 calendar days because of an absence of a
quorum, although less than a quorum as fixed in this Section of these bylaws,
shall nevertheless constitute a quorum for the purpose of acting upon any matter
set forth in the notice of the meeting if the notice states that those
shareholders who attend the adjourned meeting shall nevertheless constitute a
quorum for the purpose of acting upon the matter.
     Section 3.05 Action by Shareholders.
     (a) General Rule. Except as otherwise provided in the Business Corporation
Law or the articles or these bylaws, whenever any corporate action is to be
taken by vote of the shareholders of the corporation, it shall be authorized
upon receiving the affirmative vote of a majority of the votes cast by all
shareholders entitled to vote thereon and, if any shareholders are entitled to
vote thereon as a class, upon receiving the affirmative vote of a majority of
the votes cast by the shareholders entitled to vote as a class, in each case at
a duly organized meeting of shareholders. Except as otherwise provided in the
terms of the Preferred Stock or when acting by unanimous consent to remove a
director or directors, the shareholders of the corporation may act only at a
duly organized meeting.
     (b) Conduct of Business. Only such business will be conducted at an annual
or special meeting of shareholders as shall have been properly brought before
the meeting by or at the direction of the board of directors, or with respect to
an annual meeting, by any shareholder who complies with the procedures set forth
in this Section.
     (1) For business to be properly brought before an annual meeting by a
shareholder, the shareholder must have given to the secretary of the corporation
timely written notice of the shareholder’s intention to make a proposal, in the
manner and form prescribed herein.
     (i) To be timely, a shareholder’s notice with respect to an annual meeting
of shareholders must be addressed to the secretary of the corporation at the
principal executive offices of the corporation and received by the secretary not
less than 120 calendar days in advance of the first anniversary of the date on
which the corporation first mailed its proxy materials to shareholders for the
prior year’s annual meeting of shareholders, and this notice requirement shall
not be affected by any adjournment of said meeting; provided, however, that in
the event public announcement of the date of the annual meeting is not made at
least 75 calendar days prior to the date of the annual meeting, notice by the
shareholder to be timely must be so received not later than the close of

5



--------------------------------------------------------------------------------



 



business on the 10th calendar day following the day on which public announcement
is first made of the date of the annual meeting.
     (ii) A shareholder’s notice to the secretary must set forth as to each
matter the shareholder proposes to bring before the annual meeting (A) a
description in reasonable detail of the business desired to be brought before
the annual meeting and the reasons for conducting such business at the annual
meeting, (B) the name and address, as they appear on the corporation’s books, of
the shareholder proposing such business and of the beneficial owner, if any, on
whose behalf the proposal is made, (C) the class and number of shares of the
corporation that are owned beneficially and of record by the shareholder
proposing such business and by the beneficial owner, if any, on whose behalf the
proposal is made, and (D) any material interest of such shareholder proposing
such business and the beneficial owner, if any, on whose behalf the proposal is
made in such business.
     (iii) Notwithstanding the foregoing provisions of these bylaws, a
shareholder must also comply with all applicable requirements of the Securities
Exchange Act of 1934 (the “Exchange Act”) and the rules and regulations
thereunder with respect to the matters set forth in this Section. For purposes
of this Section, “public announcement” means disclosure in a press release
reported by the Dow Jones News Service, Bloomberg Business News, or Reuters
Economic Services or in a document publicly filed by the corporation with the
Securities and Exchange Commission pursuant to Section 13, 14, or 15(d) of the
Exchange Act, or publicly filed by the corporation with any national securities
exchange or quotation service through which the corporation’s stock is listed or
traded, or furnished by the corporation to its shareholders. Notwithstanding the
foregoing, no notice of the date of the annual meeting is required for the
advance notice provision of this Section 3.05 (b) to be effective if the annual
meeting is held on such date as specified in Section 3.02 of these bylaws.
Nothing in this Section will be deemed to affect any rights of shareholders to
request inclusion of proposals in the corporation’s proxy statement pursuant to
Rule 14a-8 under the Exchange Act.
     (2) At a special meeting of shareholders, only such business may be
conducted or considered as is properly brought before the meeting. To be
properly brought before a special meeting, business must be (i) specified in the
notice of the meeting (or any supplement thereto) given in accordance with
Section 2.03 of these bylaws or (ii) otherwise brought before the meeting by the
presiding officer or by or at the direction of a majority of the total number of
directors that the corporation would have if there were no vacancies on the
board of directors (the “Whole Board”).

6



--------------------------------------------------------------------------------



 



     (3) The determination of whether any business sought to be brought before
any annual or special meeting of the shareholders is properly brought before
such meeting in accordance with this Section of these bylaws will be made by the
presiding officer of such meeting. If the presiding officer determines that any
business is not properly brought before such meeting, he or she will so declare
to the meeting and any such business will not be conducted or considered.
     Section 3.06 Organization.
     (a) Presiding Officer and Secretary of Meeting. At every meeting of the
shareholders, the chairman of the board, or such other officer of the
corporation designated by a majority of the Whole Board, will call meetings of
shareholders to order or, in the case of vacancy in office and absence by action
of the Whole Board, one of the following officers present in the order stated:
The chief executive officer, if there be one, the president, if there be one,
the vice presidents in their order of rank and seniority shall act as “presiding
officer” of the meeting. The term “presiding officer” means an officer who
presides over a meeting of shareholders. The secretary or, in the absence of the
secretary, an assistant secretary, or, in the absence of both the secretary and
assistant secretaries, a person appointed by the presiding officer of the
meeting, shall act as secretary of the meeting.
     (b) Rules of Conduct. Unless otherwise determined by the board of directors
prior to the meeting, the presiding officer of the meeting of shareholders will
determine the order of business and have the authority to make such rules or
regulations for the conduct of meetings of shareholders as such presiding
officer deems necessary, appropriate or convenient for the proper conduct of the
meeting, including, without limitation, establishing an agenda or order of
business for the meeting, rules and procedures for maintaining order at the
meeting and the safety of those present, limitations on participation in such
meeting to shareholders of record of the corporation and their duly authorized
and constituted proxies, and such other persons as the board of directors or the
presiding officer shall permit, restrictions on entry to the meeting after the
time fixed for the commencement thereof, limitations on the time allotted to
questions or comment by participants and regulation of the opening and closing
of the polls for balloting on matters which are to be voted on by ballot.
Unless, and to the extent determined by the board of directors or the presiding
officer of the meeting, meetings of shareholders need not be conducted in
accordance with rules of parliamentary procedure.
     Section 3.07 Voting Rights of Shareholders. Unless otherwise provided in
the articles, every shareholder of the corporation shall be entitled to one vote
for every share standing in the name of the shareholder on the books of the
corporation.
     Section 3.08 Voting and other Action by Proxy.
     (a) General Rule.

7



--------------------------------------------------------------------------------



 



     (1) Every shareholder entitled to vote at a meeting of shareholders may
authorize another person to act for the shareholder by proxy.
     (2) The presence of, or vote or other action at a meeting of shareholders
by a proxy of a shareholder shall constitute the presence of, or vote or action
by, the shareholder.
     (3) Where two or more proxies of a shareholder are present, the corporation
shall, unless otherwise expressly provided in the proxy, accept as the vote of
all shares represented thereby the vote cast by a majority of them and, if a
majority of the proxies cannot agree whether the shares represented shall be
voted, or upon the manner of voting the shares, the voting of the shares shall
be divided equally among those persons.
     (b) Form of Proxy. Every proxy shall be in a form approved by the secretary
of the corporation or as otherwise provided by the Business Corporation Law.
     (c) Revocation. A proxy, unless coupled with an interest, shall be
revocable at will, notwithstanding any other agreement or any provision in the
proxy to the contrary, but the revocation of a proxy shall not be effective
until written notice thereof has been given to the secretary of the corporation.
An unrevoked proxy shall not be valid after three years from the date of its
execution unless a longer time is expressly provided therein. A proxy shall not
be revoked by the death or incapacity of the maker unless, before the vote is
counted or the authority is exercised, written notice of the death or incapacity
is given to the secretary of the corporation.
     (d) Expenses. The corporation shall pay the reasonable expenses of
solicitation of votes or proxies of shareholders by or on behalf of the board of
directors or its nominees for election to the board, including solicitation by
professional proxy solicitors and otherwise.
     Section 3.09 Voting by Fiduciaries and Pledgees. Shares of the corporation
standing in the name of a trustee or other fiduciary and shares held by an
assignee for the benefit of creditors or by a receiver may be voted by the
trustee, fiduciary, assignee or receiver. A shareholder whose shares are pledged
shall be entitled to vote the shares until the shares have been transferred into
the name of the pledgee, or a nominee of the pledgee, but nothing in this
Section shall affect the validity of a proxy given to a pledgee or nominee.
     Section 3.10 Voting by Joint Holders of Shares.
     (a) General Rule. Where shares of the corporation are held jointly or as
tenants in common by two or more persons, as fiduciaries or otherwise:

8



--------------------------------------------------------------------------------



 



     (1) if only one or more of such persons is present in person or by proxy,
all of the shares standing in the names of such persons shall be deemed to be
represented for the purpose of determining a quorum and the corporation shall
accept as the vote of all the shares the vote cast by a joint owner or a
majority of them; and
     (2) if the persons are equally divided upon whether the shares held by them
shall be voted or upon the manner of voting the shares, the voting of the shares
shall be divided equally among the persons without prejudice to the rights of
the joint owners or the beneficial owners thereof among themselves.
     (b) Exception. If there has been filed with the secretary of the
corporation a copy, certified by an attorney-at-law to be correct, of the
relevant portions of the agreement under which the shares are held or the
instrument by which the trust or estate was created or the order of court
appointing them or of an order of court directing the voting of the shares, the
persons specified as having such voting power in the latest document so filed,
and only those persons, shall be entitled to vote the shares but only in
accordance therewith.
     Section 3.11 Voting by Corporations.
     (a) Voting by Corporate Shareholders. Any domestic or foreign corporation
for profit or not-for-profit that is a shareholder of this corporation may vote
at meetings of shareholders of this corporation by any of its officers or
agents, or by proxy appointed by any officer or agent, unless some other person,
by resolution of the board of directors of the other corporation or a provision
of its articles or bylaws, a copy of which resolution or provision certified to
be correct by one of its officers has been filed with the secretary of this
corporation, is appointed its general or special proxy in which case that person
shall be entitled to vote the shares.
     (b) Controlled Shares. Shares of this corporation owned, directly or
indirectly, by it and controlled, directly or indirectly, by the board of
directors of this corporation, as such, shall not be voted at any meeting and
shall not be counted in determining the total number of outstanding shares for
voting purposes at any given time.
     Section 3.12 Determination of Shareholders of Record.
     (a) Fixing Record Date. The board of directors may fix a time prior to the
date of any meeting of shareholders as a record date for the determination of
the shareholders entitled to notice of, or to vote at, the meeting, which time,
except as otherwise provided in the articles or in the case of an adjourned
meeting, shall be not more than 90 calendar days prior to the date of the
meeting of shareholders. Only shareholders of record on the date fixed shall be
so entitled notwithstanding any transfer of shares on the books of the
corporation after any record date fixed as provided in this Subsection. The
board of directors may similarly fix a record date for the determination of
shareholders of record for any other purpose, except that the record date

9



--------------------------------------------------------------------------------



 



fixed to determine the holders of Preferred Stock entitled to receive dividends
thereon shall not precede the respective dividend payment date by more than 40
calendar days. When a determination of shareholders of record has been made as
provided in this Section for purposes of a meeting, the determination shall
apply to any adjournment thereof unless the board fixes a new record date for
the adjourned meeting.
     (b) Determination When Record Date Is Not Fixed. If a record date is not
fixed:
     (1) The record date for determining shareholders entitled to notice of or
to vote at a meeting of shareholders shall be at the close of business on the
day next preceding the day on which notice is given.
     (2) The record date for determining shareholders for any other purpose
shall be at the close of business on the day on which the board of directors
adopts the resolution relating thereto.
     (c) Certification by Nominee. The board of directors may adopt a procedure
whereby a shareholder of the corporation may certify in writing to the
corporation that all or a portion of the shares registered in the name of the
shareholder are held for the account of a specified person or persons. Upon
receipt by the corporation of a certification complying with the procedure, the
persons specified in the certification shall be deemed, for the purposes set
forth in the certification, to be the holders of record of the number of shares
specified in place of the shareholder making the certification.
     Section 3.13 Voting Lists.
     (a) General Rule. The officer or agent having charge of the transfer books
for shares of the corporation shall make a complete list of the shareholders
entitled to vote at any meeting of shareholders, arranged in alphabetical order,
with the address of and the number of shares held by each. The list shall be
produced and kept open at the time and place of the meeting and shall be subject
to the inspection of any shareholder during the whole time of the meeting for
the purposes thereof except that, if the corporation has 5,000 or more
shareholders, in lieu of the making of the list the corporation may make the
information therein available at the meeting by any other means.
     (b) Effect of List. Failure to comply with the requirements of this Section
shall not affect the validity of any action taken at a meeting prior to a demand
at the meeting by any shareholder entitled to vote thereat to examine the list.
The original share register or transfer book, or a duplicate thereof kept in the
Commonwealth of Pennsylvania, shall be prima facie evidence as to who are the
shareholders entitled to examine the list or share register or transfer book or
to vote at any meeting of shareholders.
     Section 3.14 Judges of Election.
     (a) Appointment. In advance of any meeting of shareholders of the
corporation, the board of directors may appoint judges of election, who need not
be shareholders,

10



--------------------------------------------------------------------------------



 



to act at the meeting or any adjournment thereof. If judges of election are not
so appointed, the presiding officer of the meeting may appoint judges of
election at the meeting. The number of judges shall be one or three. A person
who is a candidate for an office to be filled at the meeting shall not act as a
judge.
     (b) Vacancies. In case any person appointed as a judge fails to appear or
fails or refuses to act, the vacancy may be filled by appointment made by the
board of directors in advance of the convening of the meeting or at the meeting
by the presiding officer thereof.
     (c) Duties. The judges of election shall determine the number of shares
outstanding and the voting power of each, the shares represented at the meeting,
the existence of a quorum, and the authenticity, validity and effect of proxies,
receive votes or ballots, hear and determine all challenges and questions in any
way arising in connection with the right to vote, count and tabulate all votes,
determine the result and do such acts as may be proper to conduct the election
or vote. The judges of election shall perform their duties impartially, in good
faith, to the best of their ability and as expeditiously as is practical. If
there are three judges of election, the decision, act or certificate of a
majority shall be effective in all respects as the decision, act or certificate
of all.
     (d) Report. On request of the presiding officer of the meeting or of any
shareholder, the judges shall make a report in writing of any challenge or
question or matter determined by them, and execute a certificate of any fact
found by them. Any report or certificate made by them shall be prima facie
evidence of the facts stated therein.
     Section 3.15 Minors as Security Holders. The corporation may treat a minor
who holds shares or obligations of the corporation as having capacity to receive
and to empower others to receive dividends, interest, principal and other
payments or distributions, to vote or express consent or dissent and to make
elections and exercise rights relating to such shares or obligations unless, in
the case of payments or distributions on shares, the corporate officer
responsible for maintaining the list of shareholders or the transfer agent of
the corporation or, in the case of payments or distributions on obligations, the
treasurer or paying officer or agent has received written notice that the holder
is a minor.
ARTICLE IV.
Board of Directors
     Section 4.01 Powers.
     (a) General Rule. Unless otherwise provided by statute, all powers vested
by law in the corporation shall be exercised by or under the authority of, and
the business and affairs of the corporation shall be managed under the direction
of, the board of directors.

11



--------------------------------------------------------------------------------



 



     (b) Personal Liability of Directors.
     (1) A director shall not be personally liable, as such, for monetary
damages (including, without limitation, any judgment, amount paid in settlement,
penalty, punitive damages or expenses of any nature, including, without
limitation, attorneys’ fees and disbursements) for any action taken, or any
failure to take any action before, on or after the date of these bylaws, unless:
     (i) the director has breached or failed to perform the duties of his or her
office under Subchapter B of Chapter 17 of the Business Corporation Law; and
     (ii) the breach or failure to perform constitutes self-dealing, willful
misconduct or recklessness.
     (2) The provisions of paragraph (1) shall not apply to the responsibility
or liability of a director pursuant to any criminal statute, or the liability of
a director for the payment of taxes pursuant to local, State or Federal law.
     (3) No amendment or repeal of this Section 4.01 shall have any effect on
the liability or alleged liability of any director of the corporation for or
with respect to any such act on the part of such director occurring prior to the
effective date of such amendment or repeal.
     (c) Directors. A director shall stand in a fiduciary relation to the
corporation and shall perform his duties as a director, including his duties as
a member of any committee of the board upon which he may serve, in good faith,
in a manner he reasonably believes to be in the best interests of the
corporation and with such care, including reasonable inquiry, skill and
diligence, as a person of ordinary prudence would use under similar
circumstances. In performing his duties, a director shall be entitled to rely in
good faith on information, opinions, reports or statements, including financial
statements and other financial data, in each case prepared or presented by any
of the following:
     (1) One or more officers or employees of the corporation whom the director
reasonably believes to be reliable and competent in the matters presented.
     (2) Counsel, public accountants or other persons as to matters which the
director reasonably believes to be within the professional or expert competence
of such person.
     (3) A committee of the board upon which he does not serve, duly designated
in accordance with law, as to matters within its designated authority, which
committee the director reasonably believes to merit confidence.

12



--------------------------------------------------------------------------------



 



     Section 4.02 Qualifications and Selection of Directors.
     (a) Qualifications. Each director of the corporation shall be a natural
person of full age who need not be a resident of the Commonwealth of
Pennsylvania or a shareholder of the corporation, except as may be required
under corporate governance principles approved by the board of directors. For
purposes of Section 4.05, a director’s failure to hold the number of shares as
and when required under corporate governance principles approved by the board of
directors shall constitute cause for such director’s removal.
     (b) Notice of Certain Nominations Required. Nominations for election of
directors may be made by any shareholder entitled to vote for the election of
directors if timely written notice in proper form (the “Notice”) of the
shareholder’s intent to nominate a director at the meeting is given by the
shareholder and received by the secretary of the corporation. To be timely, a
shareholder’s Notice must be delivered to or mailed and received at the
principal executive offices of the corporation not less than 120 calendar days
before the first anniversary of the date on which the corporation first mailed
its proxy materials for the prior year’s annual meeting of shareholders;
provided, however, that in the event that public announcement of the date of the
annual meeting is not made at least 75 calendar days prior to the date of the
annual meeting, Notice by the shareholder to be timely must be so received not
later than the close of business on the 10th calendar day following the day on
which public announcement is first made of the date of the annual meeting. The
requirements of this Subsection shall not apply to a nomination for directors
made to the shareholders by the board of directors or a committee thereof.
     (c) Contents of Notice. To be in proper written form, the Notice shall be
in writing and shall contain or be accompanied by:
     (1) the name and residence address of the nominating shareholder and of the
beneficial owner, if any, on whose behalf the nomination is made;
     (2) a representation that the shareholder giving the Notice is a holder of
record of voting stock of the corporation entitled to vote at such annual
meeting and intends to appear in person or by proxy at the meeting to nominate
the person or persons specified in the Notice;
     (3) the class and number of shares of voting stock of the corporation owned
beneficially and of record by the shareholder giving the Notice and by the
beneficial owner, if any, on whose behalf the nomination is made;
     (4) such information regarding each nominee as would have been required to
be included in a proxy statement filed pursuant to Regulation 14A of the rules
and regulations established by the Securities and Exchange Commission under the
Exchange Act (or pursuant to any successor act or regulation) had proxies been
solicited with respect to such nominee by the management or board of directors
of the corporation;

13



--------------------------------------------------------------------------------



 



     (5) a description of all arrangements or understandings between or among
any of (A) the shareholder giving the Notice, (B) the beneficial owner on whose
behalf the Notice is given, (C) each nominee, and (D) any other person or
persons (naming such person or persons) pursuant to which the nomination or
nominations are to be made by the shareholder giving the Notice;

  (6)   a description of all arrangements or understandings among the
shareholder and each nominee and any other person or persons (naming such person
or persons) pursuant to which the nomination or nominations are to be made by
the shareholder;     (7)   a representation that each nominee meets the
objective criteria for “independence” under applicable New York Stock Exchange
listing standards and any additional objective criteria for “independence” under
corporate governance principles approved by the board of directors; and     (8)
  the signed consent of each nominee to serve as a director of the corporation
if so elected and to be bound by Sections 4.02 and 4.03 of the bylaws.

     (d) Determination of Compliance. The presiding officer of the meeting may,
if the facts warrant, determine and declare to the meeting that any nomination
made at the meeting was not made in accordance with the procedures of this
Section and, in such event, the presiding officer will so declare to the
meeting, and the defective nomination shall be disregarded. Any such decision by
the presiding officer shall be conclusive and binding upon all shareholders of
the corporation for any purpose. Notwithstanding the foregoing provisions of
this Section, a shareholder must also comply with all applicable requirements of
the Exchange Act, and the rules and regulations thereunder, with respect to the
matters set forth in this Section or otherwise relating to the nomination of
directors by shareholders.
     (e) Election of Directors. Except as otherwise provided in these bylaws,
directors of the corporation shall be elected by the shareholders only at an
annual meeting of shareholders, unless such election of directors is required by
the terms of any series of Preferred Stock. In elections for directors, voting
need not be by ballot, unless required by vote of the shareholders before the
voting for election of directors begins. At a meeting for the election of
directors, if the number of nominees exceeds the number of directorships to be
filled, the directors shall be elected by a plurality of the votes cast. If in
an election of directors in which the number of nominees does not exceed the
number of directors to be elected, any nominee who is not an incumbent

14



--------------------------------------------------------------------------------



 



director receives a plurality of the votes cast but does not receive a majority
of the votes cast, the resignation of such nominee referred to in Section 4.03
will be automatically accepted. If the nominee is an incumbent director who is
standing for re-election and such nominee receives a plurality of the votes cast
but does not receive a majority of the votes cast, the committee of the board
authorized to nominate candidates for election to the board will make a
recommendation to the board on whether to accept the director’s resignation or
whether other action should be taken. The director not receiving a majority of
the votes cast will not participate in the committee’s recommendation or the
board’s decision regarding the tendered resignation. The independent members of
the board will consider the committee’s recommendation and publicly disclose the
board’s decision and the basis for that decision within 90 days from the date of
the certification of the final election results. If less than two members of the
committee are elected at a meeting for the election of directors, the
independent members of the board who were elected shall consider and act upon
the tendered resignation. For purposes of this paragraph, a majority of the
votes cast means that the number of shares voted “for” must exceed the number of
shares voted “against” with respect to that director’s election.
     Section 4.03 Number and Term of Office.
     (a) Number. The board of directors shall consist of such number of
directors as may be determined from time to time by resolution of a majority of
the Whole Board.
     (b) Term of Office. Each director shall hold office until the expiration of
the term for which he or she was selected and until a successor has been
selected and qualified or until his or her earlier death, resignation or
removal. A decrease in the number of directors shall not have the effect of
shortening the term of any incumbent director.
     (c) Resignation — General. Any director may resign at any time upon written
notice to the corporation. The resignation shall be effective upon receipt
thereof by the corporation or at such subsequent time as shall be specified in
the notice of resignation.
     (d) Irrevocable Resignation. Each director who is nominated to stand for
election shall, as a condition to such nomination, tender an irrevocable
resignation in advance of the meeting for the election of directors. Such
resignation will be effective if, pursuant to Section 4.02(e) of these bylaws,
(a) the director does not receive a majority vote at the next meeting for the
election of directors, and (b) in the case of a nominee who is an incumbent
director, the board accepts the resignation.
     (e) Annual Election of Board of Directors. The directors shall not be
classified in respect to the time for which they shall hold office. Except as
otherwise provided in the express terms of any class or series of Preferred
Stock with respect to the election of directors upon the occurrence of a default
in the payment of dividends or in the performance of another express requirement
of the terms of such Preferred Stock, from and after the 2008 annual meeting of
the shareholders, the directors of the

15



--------------------------------------------------------------------------------



 



Corporation shall be elected at each annual meeting of the shareholders for a
one-year term expiring at the next annual meeting of the shareholders; provided
that any director who was elected prior to the 2008 annual meeting of the
shareholders for a term that extends until after the 2008 annual meeting of
shareholders shall not be required to stand for election, and shall continue as
a director until the annual meeting at which the director’s term expires.
     Section 4.04 Vacancies.
     (a) General Rule. Except as otherwise provided in the terms of the
Preferred Stock, vacancies in the board of directors, including vacancies
resulting from an increase in the number of directors, may be filled by a
majority vote of the remaining members of the board though less than a quorum,
or by a sole remaining director, and each person so selected shall be a director
to serve until the next annual meeting of shareholders, and until a successor
has been selected and qualified or until his or her earlier death, resignation
or removal.
     (b) Action by Resigned Directors. When one or more directors resign from
the board effective at a future date, the directors then in office, including
those who have so resigned, shall have power by the applicable vote to fill the
vacancies, the vote thereon to take effect when the resignations become
effective.
     Section 4.05 Removal of Directors.
     (a) Removal by the Shareholders. The entire board of directors or any
individual director may be removed from office by vote of the shareholders
entitled to vote thereon only for cause. In case the board or any one or more
directors are so removed, new directors may be elected at the same meeting. The
repeal of a provision of the articles or bylaws prohibiting, or the addition of
a provision to the articles or bylaws permitting, the removal by the
shareholders of the board or a director without assigning any cause shall not
apply to any incumbent director during the balance of the term for which the
director was elected.
     (b) Removal by the Board. The board of directors may declare vacant the
office of a director who has been judicially declared of unsound mind or who has
been convicted of an offense punishable by imprisonment for a term of more than
one year or if, within 60 days after notice of his or her selection, the
director does not accept the office either in writing or by attending a meeting
of the board of directors.
     Section 4.06 Place of Meetings. Meetings of the board of directors may be
held at such place within or without the Commonwealth of Pennsylvania as the
board of directors may from time to time appoint or as may be designated in the
notice of the meeting.
     Section 4.07 Organization of Meetings. At every meeting of the board of
directors, the chairman of the board, if there be one, or, in the case of a
vacancy in the

16



--------------------------------------------------------------------------------



 



office or absence of the chairman of the board, the chairman of the corporate
governance committee, or, in the case of a vacancy in the office or absence of
both the chairman of the board and the chairman of the corporate governance
committee, one of the following officers present in the order stated: the chief
executive officer, the president, the vice presidents in their order of rank and
seniority, or a person chosen by a majority of the directors present, shall act
as chairman of the meeting. The
secretary or, in the absence of the secretary, an assistant secretary, or, in
the absence of the secretary and the assistant secretaries, any person appointed
by the chairman of the meeting, shall act as secretary of the meeting.
     Section 4.08 Regular Meetings. Regular meetings of the board of directors
shall be held at such time and place as shall be designated from time to time by
resolution of the board of directors.
     Section 4.09 Special Meetings. Special meetings of the board of directors
shall be held whenever called by the chairman of the board, the chief executive
officer, if there be one, or by two or more of the directors.
     Section 4.10 Quorum of and Action by Directors.
     (a) General Rule. A majority of the directors in office of the corporation
shall be necessary to constitute a quorum for the transaction of business and
except as otherwise provided in these bylaws the acts of a majority of the
directors present and voting at a meeting at which a quorum is present shall be
the acts of the board of directors.
     (b) Action by Written Consent. Any action required or permitted to be taken
at a meeting of the directors may be taken without a meeting if, prior or
subsequent to the action, a consent or consents thereto by all of the directors
in office is filed with the secretary of the corporation.
     (c) Notation of Dissent. A director who is present at a meeting of the
board of directors, or of a committee of the board, at which action on any
corporate matter is taken shall be presumed to have assented to the action taken
unless his or her dissent is entered in the minutes of the meeting or unless the
director files a written dissent to the action with the secretary of the meeting
before the adjournment thereof or transmits the dissent in writing to the
secretary of the corporation immediately after the adjournment of the meeting.
The right to dissent shall not apply to a director who voted in favor of the
action. Nothing in this Section shall bar a director from asserting that minutes
of the meeting incorrectly omitted his or her dissent if, promptly upon receipt
of a copy of such minutes, the director notifies the secretary, in writing, of
the asserted omission or inaccuracy.

17



--------------------------------------------------------------------------------



 



     Section 4.11 Committees of the Board.
     (a) Establishment and Powers. The board of directors may, by resolution
adopted by a majority of the directors in office, establish one or more
committees to consist of one or more directors of the corporation. Any
committee, to the extent provided in the resolution of the board of directors,
shall have and may exercise all of the powers and authority of the board of
directors except that a committee shall not have any power or authority as to
the following:
     (1) The submission to shareholders of any action requiring approval of
shareholders under the Business Corporation Law.
     (2) The creation or filling of vacancies in the board of directors.
     (3) The adoption, amendment or repeal of these bylaws.
     (4) The amendment or repeal of any resolution of the board that by its
terms is amendable or repealable only by the board.
     (5) Action on matters committed by a resolution of the board of directors
to another committee of the board.
     (b) Alternate Committee Members. The board may designate one or more
directors as alternate members of any committee who may replace any absent or
disqualified member at any meeting of the committee or for the purposes of any
written action by the committee. In the absence or disqualification of a member
and alternate member or members of a committee, the member or members thereof
present at any meeting and not disqualified from voting, whether or not
constituting a quorum, may unanimously appoint another director to act at the
meeting in the place of the absent or disqualified member.
     (c) Term. Each committee of the board shall serve at the pleasure of the
board.
     (d) Committee Procedures. The term “board of directors” or “board,” when
used in any provision of these bylaws relating to the organization or procedures
of or the manner of taking action by the board of directors, shall be construed
to include and refer to any executive or other committee of the board.
     Section 4.12 Compensation. The board of directors shall have the authority
to fix the compensation of directors for their services as directors and a
director may be a salaried officer of the corporation.

18



--------------------------------------------------------------------------------



 



ARTICLE V.
Officers
     Section 5.01 Officers Generally.
     (a) Number, Qualifications and Designation. The officers of the corporation
shall be a chairman of the board, president, one or more vice presidents (which
term shall include vice presidents, executive vice presidents and senior vice
presidents), a secretary, a treasurer, and a chief executive officer , as the
board of directors may designate by resolution, and such other officers as may
be elected in accordance with the provisions of Section 5.03. Officers may but
need not be directors or shareholders of the corporation. The president,
secretary and treasurer shall be natural persons of full age. The board of
directors may elect from among the members of the board a chairman of the board
and vice chairman of the board who shall be officers of the corporation. Any
number of offices may be held by the same person.
     (b) Bonding. The corporation may secure the fidelity of any or all of its
officers by bond or otherwise.
     Section 5.02 Election, Term of Office and Resignations.
     (a) Election and Term of Office. The officers of the corporation, except
those elected by delegated authority pursuant to Section 5.03, shall be elected
by the board of directors, and each such officer shall hold office at the
discretion of the board until his or her death, resignation or removal with or
without cause.
     (b) Resignations. Any officer may resign at any time upon written notice to
the corporation. The resignation shall be effective upon receipt thereof by the
corporation or at such subsequent time as may be specified in the notice of
resignation.
     Section 5.03 Subordinate Officers, Committees and Agents. The board of
directors may from time to time elect such other officers and appoint such
committees, employees or other agents as the business of the corporation may
require, including without limitation, one or more vice presidents, one or more
assistant secretaries, and one or more assistant treasurers, each of whom shall
hold office for such period, have such authority, and perform such duties as are
provided in these bylaws, or as the board of directors may from time to time
determine. The board of directors may delegate to any officer or committee the
power to elect subordinate officers and to retain or appoint employees or other
agents, or committees thereof, and to prescribe the authority and duties of such
subordinate officers, committees, employees or other agents.
     Section 5.04 Removal of Officers and Agents. Any officer or agent of the
corporation may be removed by the board of directors with or without cause. The
removal shall be without prejudice to the contract rights, if any, of any person
so removed. Election or appointment of an officer or agent shall not of itself
create contract rights.
     Section 5.05 Vacancies. A vacancy in any office because of death,
resignation, removal, disqualification, or any other cause, may be filled by the
board of directors or by the officer or committee to which the power to fill
such office has been delegated

19



--------------------------------------------------------------------------------



 



pursuant to Section 5.03, as the case may be, and if the office is one for which
these bylaws prescribe a term, shall be filled for the unexpired portion of the
term.
     Section 5.06 Authority.
     (a) General Rule. All officers of the corporation, as between themselves
and the corporation, shall have such authority and perform such duties in the
management of the corporation as may be provided by or pursuant to resolutions
or orders of the board of directors or, in the absence of controlling provisions
in the resolutions or orders of the board of directors, as may be determined by
or pursuant to these bylaws.
     (b) Chief Executive Officer. The the board of directors may designate from
time to time by resolution a chief executive officer. Such chief executive
officer may be, but need not be, the president or chairman of the board.
     Section 5.07 Chairman of the Board; Vice Chairman of the Board. Except as
otherwise provided by these bylaws, the chairman of the board shall preside at
all meetings of the shareholders and of the board of directors. The chairman of
the board shall perform such other duties as may from time to time be requested
by the board of directors. In addition, the board of directors may designate by
resolution a vice chairman of the board with such duties as may from time to
time be requested by the board of directors.
     Section 5.08 The Chief Executive Officer. The chief executive officer, if
there be one, may have general supervision over the business and operations of
the corporation, subject however, to the control of the board of directors or
the chairman of the board. Such chief executive officer may sign, execute, and
acknowledge, in the name of the corporation, deeds, mortgages, bonds, contracts
or other instruments, authorized by the board of directors, except in cases
where the signing and execution thereof shall be expressly delegated by the
board of directors, or by these bylaws, to some other officer or agent of the
corporation; and, in general, may perform all duties incident to the office of
chief executive officer and such other duties as from time to time may be
assigned by the board of directors and the chairman of the board.
     Section 5.09 The President. The president may have general supervision over
the business and operations of the corporation, subject however, to the control
of the board of directors, the chairman of the board and the chief executive
officer, as applicable. The president may sign, execute, and acknowledge, in the
name of the corporation, deeds, mortgages, bonds, contracts or other
instruments, authorized by the board of directors, except in cases where the
signing and execution thereof shall be expressly delegated by the board of
directors, or by these bylaws, to some other officer or agent of the
corporation; and, in general, may perform all duties incident to the office of
president and such other duties as from time to time may be assigned by the
board of directors, the chairman of the board and the chief executive officer,
as applicable.

20



--------------------------------------------------------------------------------



 



     Section 5.10 The Vice Presidents. The vice presidents (which term shall
include vice presidents, executive vice presidents and senior vice presidents)
shall perform such duties as may from time to time be assigned to them by the
board of directors or by the chief executive officer.
     Section 5.11 The Secretary. The secretary or an assistant secretary shall
attend all meetings of the shareholders and of the board of directors and shall
record all the votes of the shareholders and of the directors and the minutes of
the meetings of the shareholders and of the board of directors and of committees
of the board in a book or books to be kept for that purpose; shall see that
notices are given and records and reports properly kept and filed by the
corporation as required by law; shall be the custodian of the seal of the
corporation and see that it is affixed to all documents to be executed on behalf
of the corporation under its seal; and, in general, shall perform all duties
incident to the office of secretary, and such other duties as may from time to
time be assigned by the board of directors or by the chief executive officer.
     Section 5.12 The Treasurer. The treasurer or an assistant treasurer shall
have or provide for the custody of the funds or other property of the
corporation; shall collect and receive or provide for the collection and receipt
of moneys earned by or in any manner due to or received by the corporation;
shall deposit all funds in his, or its custody as treasurer in such banks or
other places of deposit as the board of directors may from time to time
designate; shall, whenever so required by the board of directors, render an
account showing all transactions as treasurer, and the financial condition of
the corporation; and, in general, shall discharge such other duties as may from
time to time be assigned by the board of directors or by the chief executive
officer.
     Section 5.13 Salaries. The salaries of the officers elected by the board of
directors shall be fixed from time to time by the board of directors or by such
officer or committee as may be designated by resolution of the board. The
salaries or other compensation of any other officers, employees and other agents
shall be fixed from time to time by the officer or committee to which the power
to elect such officers or to retain or appoint such employees or other agents
has been delegated pursuant to Section 5.03. No officer shall be prevented from
receiving such salary or other compensation by reason of the fact that the
officer is also a director of the corporation.

21



--------------------------------------------------------------------------------



 



ARTICLE VI.
Certificates of Stock, Transfer, Etc.
     Section 6.01 Share Certificates.
     (a) Form of Certificates. Certificates for shares of the corporation shall
be in such form as approved by the board of directors, and shall state that the
corporation is incorporated under the laws of the Commonwealth of Pennsylvania,
the name of the person to whom issued, and the number and class of shares and
the designation of the series (if any) that the certificate represents.
Certificates for shares of the corporation shall set forth upon the face or back
of the certificate (or shall state on the face or back of the certificate that
the corporation will furnish to any shareholder upon request and without
charge), a full or summary statement of the designations, voting rights,
preferences, limitations and special rights of the shares of each class or
series authorized to be issued so far as they have been fixed and determined and
the authority of the board of directors to fix and determine the designations,
voting rights, preferences, limitations and special rights of the classes and
series of shares of the corporation.
     (b) Share Register. The share register or transfer books and blank share
certificates shall be kept by the treasurer or by any transfer agent or
registrar designated by the board of directors for that purpose.
     Section 6.02 Issuance. The share certificates of the corporation shall be
numbered and registered in the share register or transfer books of the
corporation as they are issued. They shall be executed in such manner as the
board of directors shall determine.
     Section 6.03 Transfer. Transfers of shares shall be made on the share
register or transfer books of the corporation upon surrender of the certificate
therefor, endorsed by the person named in the certificate or by an attorney
lawfully constituted in writing. No transfer shall be made inconsistent with the
provisions of the Uniform Commercial Code, 13 Pa.C.S. §§ 8101 et seq., and its
amendments and supplements.
     Section 6.04 Record Holder of Shares. The corporation shall be entitled to
treat the person in whose name any share or shares of the corporation stand on
the books of the corporation as the absolute owner thereof, and shall not be
bound to recognize any equitable or other claim to, or interest in, such share
or shares on the part of any other person.
     Section 6.05 Lost, Destroyed or Mutilated Certificates. The holder of any
shares of the corporation shall immediately notify the corporation of any loss,
destruction or mutilation of the certificate therefor, and the officers of the
corporation may, in their discretion, cause a new certificate or certificates to
be issued to such holder, in case of mutilation of the certificate, upon the
surrender of the mutilated certificate or, in case of loss or destruction of the
certificate, upon satisfactory proof of such loss or destruction

22



--------------------------------------------------------------------------------



 



and, if such officers shall so determine, the deposit of a bond in such form and
in such sum, and with such surety or sureties, as any of them may direct.
ARTICLE VII.
Indemnification of Directors, Officers and
Other Authorized Representatives
     Section 7.01 Right to Indemnification. Each person who was or is made a
party or is threatened to be made a party to or is otherwise involved in any
claim, action, suit or proceeding, whether civil, criminal, administrative or
investigative (hereinafter a “proceeding”), by reason of the fact that he or she
is or was a director or an officer of the corporation or is or was serving at
the request of the corporation as a director, officer, employee or agent of
another corporation or of a partnership, joint venture, trust or other
enterprise, including service with respect to an employee benefit plan
(hereinafter an “indemnitee”), whether the basis of such proceeding is alleged
action in an official capacity as a director, officer, employee or agent or in
any other capacity while serving as a director, officer, employee or agent,
shall be indemnified and held harmless by the corporation to the fullest extent
permitted or required by the Business Corporation Law, as the same exists or may
hereafter be amended (but, in the case of any such amendment, only to the extent
that such amendment permits the corporation to provide broader indemnification
rights than such law permitted the corporation to provide prior to such
amendment), against all expense, liability and loss (including attorneys’ fees,
judgments, fines, ERISA excise taxes or penalties and amounts paid in
settlement) reasonably incurred or suffered by such indemnitee in connection
therewith; provided, however, that, except as provided in Section 7.03 of this
Article VII with respect to proceedings to enforce rights to indemnification,
the corporation shall indemnify any such indemnitee in connection with a
proceeding (or part thereof) initiated by such indemnitee only if such
proceeding (or part thereof) was authorized by the board of directors of the
corporation.
     Section 7.02 Right to Advancement of Expenses. The right to indemnification
conferred in Section 7.01 of this Article VII shall include the right to be paid
by the corporation the expenses (including, without limitation, attorneys’ fees
and expenses) incurred in defending any such proceeding in advance of its final
disposition (hereinafter an “advancement of expenses”); provided, however, that,
if the Business Corporation Law so requires, an advancement of expenses incurred
by an indemnitee in his or her capacity as a director or officer (and not in any
other capacity in which service was or is rendered by such indemnitee,
including, without limitation, service to an employee benefit plan) shall be
made only upon delivery to the corporation of an undertaking (hereinafter an
“undertaking”), by or on behalf of such indemnitee, to repay all amounts so
advanced if it shall ultimately be determined by final judicial decision from
which there is no further right to appeal (hereinafter a “final adjudication”)
that such indemnitee is not entitled to be indemnified for such expenses under
this Section 7.02 or otherwise. The rights to indemnification and to the
advancement of expenses conferred in Sections 7.01 and 7.02 of this Article VII
shall be contract rights and such rights shall continue as to an indemnitee who
has ceased to be a director, officer,

23



--------------------------------------------------------------------------------



 



employee or agent and shall inure to the benefit of the indemnitee’s heirs,
executors and administrators. Any repeal, amendment or modification hereof shall
be prospective only and shall not affect any rights or obligations then
existing. Each person who shall act as an indemnitee of the corporation shall be
deemed to be doing so in reliance upon the rights provided by this Article.
     Section 7.03 Right of Indemnitee to Bring Suit. If a claim under
Section 7.01 or 7.02 of this Article VII is not paid in full by the corporation
within 60 calendar days after a written claim has been received by the
corporation, except in the case of a claim for an advancement of expenses, in
which case the applicable period shall be 20 calendar days, the indemnitee may
at any time thereafter bring suit against the corporation to recover the unpaid
amount of the claim. If successful in whole or in part in any such suit, or in a
suit brought by the corporation to recover an advancement of expenses pursuant
to the terms of an undertaking, the indemnitee shall be entitled to be paid also
the expense of prosecuting or defending such suit. In (i) any suit brought by
the indemnitee to enforce a right to indemnification hereunder (but not in a
suit brought by the indemnitee to enforce a right to an advancement of expenses)
it shall be a defense that, and (ii) any suit brought by the corporation to
recover an advancement of expenses pursuant to the terms of an undertaking, the
corporation shall be entitled to recover such expenses upon a final adjudication
that, the indemnitee has not met any applicable standard for indemnification set
forth in the Business Corporation Law. Neither the failure of the corporation
(including its board of directors, independent legal counsel or shareholders) to
have made a determination prior to the commencement of such suit that
indemnification of the indemnitee is proper in the circumstances because the
indemnitee has met the applicable standard of conduct set forth in the Business
Corporation Law, nor an actual determination by the corporation (including its
board of directors, independent legal counsel or shareholders) that the
indemnitee has not met such applicable standard of conduct, shall create a
presumption that the indemnitee has not met the applicable standard of conduct
or, in the case of such a suit brought by the indemnitee, be a defense to such
suit. In any suit brought by the indemnitee to enforce a right to
indemnification or to an advancement of expenses hereunder, or brought by the
corporation to recover an advancement of expenses pursuant to the terms of an
undertaking, the burden of proving that the indemnitee is not entitled to be
indemnified, or to such advancement of expenses, under this Article VII or
otherwise shall be on the corporation.
     Section 7.04 Non-Exclusivity of Rights. The rights to indemnification and
to the advancement of expenses conferred in this Article VII shall not be
exclusive of any other right which any person may have or hereafter acquire
under any statute, the articles, these bylaws, agreement, vote of shareholders
or disinterested directors or otherwise.
     Section 7.05 Insurance. The corporation may maintain insurance, at its
expense, to protect itself and any director, officer, employee or agent of the
corporation or another corporation, partnership, joint venture, trust or other
enterprise against any expense, liability or loss, whether or not the
corporation would have the power to

24



--------------------------------------------------------------------------------



 



indemnify such person against such expense, liability or loss under the Business
Corporation Law.
     Section 7.06 Indemnification of Employees and Agents of the Corporation.
The corporation may, to the extent authorized from time to time by the board of
directors, grant rights to indemnification and to the advancement of expenses to
any employee or agent of the corporation to the fullest extent of the provisions
of this Article VII with respect to the indemnification and advancement of
expenses of directors and officers of the corporation.
     Section 7.07 Interpretation. The provisions of this Article are intended to
constitute bylaws authorized by Section 1746 of the Business Corporation Law.
ARTICLE VIII.
Emergency Bylaws
     Section 8.01 Scope of Article. This Article shall be applicable during any
emergency resulting from a catastrophe as a result of which a quorum of the
board of directors cannot readily be assembled. To the extent not in conflict
with this Article, these bylaws shall remain in effect during the emergency.
     Section 8.02 Special Meetings of the Board. A special meeting of the board
of directors may be called by any director by means feasible at the time.
     Section 8.03 Emergency Committee of the Board.
     (a) Composition. The emergency committee of the board shall consist of nine
persons standing highest on the following list who are available and able to
act:
The chief executive officer.
Members of the board of directors.
President.
The individual who, immediately prior to the emergency, was the senior officer
in charge of nuclear operations.
The individual who, immediately prior to the emergency, was the senior officer
in charge of other operations.
The individual who, immediately prior to the emergency, was the senior officer
in charge of finance operations.
Other officers.
     Where more than one person holds any of the listed ranks, the order of
precedence shall be determined by length of time in rank. Each member of the
emergency committee thus constituted shall continue to act until replaced by an
individual standing higher on the list. The emergency committee shall continue
to act until a quorum of the

25



--------------------------------------------------------------------------------



 



board of directors is available and able to act. If the corporation has no
directors, the emergency committee shall cause a special meeting of shareholders
for the election of directors to be called and held as soon as practicable.
     (b) Powers. The emergency committee shall have and may exercise all of the
powers and authority of the board of directors, including the power to fill a
vacancy in any office of the corporation or to designate a temporary replacement
for any officer of the corporation who is unavailable, but shall not have the
power to fill vacancies in the board of directors.
     (c) Quorum. A majority of the members of the emergency committee in office
shall constitute a quorum.
     (d) Status. Each member of the emergency committee who is not a director
shall during his or her service as such be entitled to the rights and immunities
conferred by law, the articles and these bylaws upon directors of the
corporation and upon persons acting in good faith as a representative of the
corporation during an emergency.
ARTICLE IX.
Miscellaneous
     Section 9.01 Corporate Seal. The corporation may have a corporate seal in
the form of a circle containing the name of the corporation, the year of
incorporation and such other details as may be approved by the board of
directors from time to time.
     Section 9.02 Checks. All checks, notes, bills of exchange or other orders
in writing shall be signed by such person or persons as the board of directors
or any person authorized by resolution of the board of directors may from time
to time designate.
     Section 9.03 Contracts. Except as otherwise provided in the Business
Corporation Law in the case of transactions that require action by the
shareholders, the board of directors may authorize any officer or agent to enter
into any contract or to execute or deliver any instrument on behalf of the
corporation, and such authority may be general or confined to specific
instances.
     Section 9.04 Interested Directors or Officers; Quorum.
     (a) General Rule. A contract or transaction between the corporation and one
or more of its directors or officers or between the corporation and another
domestic or foreign corporation for profit or not-for-profit, partnership, joint
venture, trust or other enterprise in which one or more of its directors or
officers are directors or officers or have a financial or other interest, shall
not be void or voidable solely for that reason, or solely because the director
or officer is present at or participates in the meeting of the

26



--------------------------------------------------------------------------------



 



board of directors that authorizes the contract or transaction, or solely
because his, her or their votes are counted for that purpose, if:
     (1) the material facts as to the relationship or interest and as to the
contract or transaction are disclosed or are known to the board of directors and
the board authorizes the contract or transaction by the affirmative votes of a
majority of the disinterested directors even though the disinterested directors
are less than a quorum;
     (2) the material facts as to his or her relationship or interest and as to
the contract or transaction are disclosed or are known to the shareholders
entitled to vote thereon and the contract or transaction is specifically
approved in good faith by vote of those shareholders; or
     (3) the contract or transaction is fair as to the corporation as of the
time it is authorized, approved or ratified by the board of directors or the
shareholders.
     (b) Quorum. Common or interested directors may be counted in determining
the presence of a quorum at a meeting of the board which authorizes a contract
or transaction specified in Subsection (a).
     Section 9.05 Deposits. All funds of the corporation shall be deposited from
time to time to the credit of the corporation in such banks, trust companies or
other depositories as the board of directors may approve or designate, and all
such funds shall be withdrawn only upon checks signed by such one or more
officers or employees as the board of directors shall from time to time
determine.
     Section 9.06 Corporate Records.
     (a) Required Records. The corporation shall keep complete and accurate
books and records of account, minutes of the proceedings of the incorporators,
shareholders and directors and a share register giving the names and addresses
of all shareholders and the number and class of shares held by each. The share
register shall be kept at either the registered office of the corporation in the
Commonwealth of Pennsylvania or at its principal place of business wherever
situated or at the office of its registrar or transfer agent. Any books, minutes
or other records may be in written form or any other form capable of being
converted into written form within a reasonable time.
     (b) Right of Inspection. Every shareholder shall, upon written verified
demand stating the purpose thereof, have a right to examine, in person or by
agent or attorney, during the usual hours for business for any proper purpose,
the share register, books and records of account, and records of the proceedings
of the incorporators, shareholders and directors and to make copies or extracts
therefrom. A proper purpose shall mean a purpose reasonably related to the
interest of the person as a shareholder. In every instance where an attorney or
other agent is the person who

27



--------------------------------------------------------------------------------



 



seeks the right of inspection, the demand shall be accompanied by a verified
power of attorney or other writing that authorizes the attorney or other agent
to so act on behalf of the shareholder. The demand shall be directed to the
corporation at its registered office in the Commonwealth of Pennsylvania or at
its principal place of business wherever situated.
     Section 9.07 Amendment of Bylaws.
     (a) General Rule. Except as otherwise provided in the express terms of any
series of the shares of the corporation, any one or more of the foregoing bylaws
and, except as otherwise stated in this Section 9.07(a), any other bylaws made
by the board of directors or shareholders may be altered or repealed by the
board of directors. The shareholders or the board of directors may adopt new
bylaws except that the board of directors may not adopt, alter or repeal bylaws
that the Business Corporation Law specifies may be adopted only by shareholders,
and the board of directors may not alter or repeal any bylaw adopted by the
shareholders that presumes that such bylaw shall not be altered or repealed by
the board of directors.
     (b) Effective Date. Any change in these bylaws shall take effect when
adopted unless otherwise provided in the resolution effecting the change.
As adopted December 5, 2006.

28